DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over (US-2018/0188356) by Na et al (“Na”).
Regarding claim 1, Na discloses in FIGs. 2A-D and 5A-K and related text, e.g., a photo-detecting apparatus (Title), comprising: 
a photo-detecting device (see FIGs. 2A-D and 5A-K; lots of embodiments are disclosed, that are similar to Applicant’s elected invention, Applicant’s own FIGs. 1A-D) comprising: 
a carrier conducting layer (202; keep in mind, that in each different embodiments, Na keeps same numbering convention; so, 202 in this embodiment becomes 302, … , 502, etc.) having a first surface and a second surface opposite to the first surface (top and bottom surfaces);
an absorption region (206) in contact with the carrier conducting layer and configured to receive an optical signal (212) and to generate photo-carriers in response to the optical signal (it is called “absorption layer”; hence, the cited function is performed), wherein the absorption region is doped with a first dopant having a first conductivity type and a first peak doping concentration (206 can be of any type (p, i or n; see par. 105); however, for particular example, see par. 112, which teaches “10.sup.14 cm.sup.−3 to 10.sup.16 cm.sup.−3” doping concentration for 206), wherein the carrier conducting layer is doped with a second dopant having a second conductivity type and a second peak doping concentration (see par. 107; 202 can be boron doped or phosphorus doped, are examples given; hence, “second dopant” and “second conductivity type”; as far as “peak doping concentration see again par. 112, which teaches “10.sup.14 cm.sup.−3 to 10.sup.16 cm.sup.−3”), wherein the carrier conducting layer comprises a material different from a material of the absorption region (Silicon is taught for carrier; SiGe for absorption region, see pars. 104-105), wherein the carrier conducting layer is in contact with the absorption region to form at least one heterointerface (typically known as “heterojunction” in the art; since one material, is Silicon and the other is SiGe, the result is “heterointerface”; see any of the cited figures; they all teach such junctions) wherein a ratio between the first peak doping concentration of the absorption region and the second peak doping concentration of the carrier conducting layer is equal to or greater than 10 (the numbers given in par. 112; are “10.sup.14 cm.sup.−3 to 10.sup.16 cm.sup.−3” for both; hence, a case where “first peak” is 10.sup.16 and “second peak” is 10.sup.14 is within the Na’s teachings (or even reverse); therefore, we have ratio of 100, if desired; certainly “greater than 10”); and 
a first electrode (connection from 224 or from 234 to the 202) formed over the first surface of the carrier conducting layer and electrically coupled to the carrier conducting layer, wherein the first electrode is separated from the absorption region (see FIG. 2A, for example), wherein the first electrode is configured to collect a portion of the photo-carriers (it is “readout”; hence, “collect a portion”); 
a second electrode (214) formed over the first surface of the carrier conducting layer and electrically coupled to the absorption region; and 
wherein the absorption region includes a first surface, a second surface that is opposite to the first surface (top and bottom surfaces), and one or more side surfaces between the first surface and the second surface (left and right surfaces).

Na does not explicitly state that “wherein a nearest distance between the first electrode and the one or more side surfaces of the absorption region is between 0.1 m and 20 m”.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Na with “wherein a nearest distance between the first electrode and the one or more side surfaces of the absorption region is between 0.1 m and 20 m”, in order to have a functional and high-speed device (see Title), since if the distance was too small, that would have a high chance of resulting in electrical short (thus would not be functional) and if the distance was too large, that would have a high chance of resulting in too high resistance between the electrodes and regions, due to distance, and thus would not longer be a “high-speed device”.

When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 105 USPQ 233,235 (CCPA 1955).  More precisely, distance between a neighboring region and an electrode is among many other variable parameters that has been a matter of routine optimization. One of ordinary skill in the art would know that distance between a neighboring region and an electrode affects device properties (as was explained above) and depending on the desired device properties, one of ordinary skill in the art would have been led to the recited distance between a neighboring region and an electrode through routine experimentation, in order to achieve the desired performance.
Applicant can rebut a prima facie case of obviousness based on overlapping ranges by showing unexpected results or the criticality of the claimed range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims ... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results. 

Regarding claim 2, Na discloses in FIGs. 2A-D and 5A-K and related text, e.g., wherein the carrier conducting layer comprises a first doped region (for example, 226/236) separated from the absorption region, wherein the first doped region has a conductivity type different from the conductivity type of the absorption region (206 could be n, or i, or p; hence, different is guaranteed), wherein the first doped region is doped with a third dopant having a third peak doping concentration higher than the second peak doping concentration (it is marked as “n+”, hence, higher than regular “n” or “i” or “p”, and wherein the first electrode is electrically coupled to the first doped region.
Regarding claim 3, Na discloses in FIGs. 2A-D and 5A-K and related text, e.g., wherein the carrier conducting layer includes a conducting region (222 or 232) having the second dopant (p dopant in this case), and wherein the conducting region is formed between the first doped region and the absorption region to transport a portion of the photo-carriers from the absorption region to the first doped region (see par. 86, where function of 222 is explained, using the example of 122; this is what it does).
Na does not explicitly state “wherein the conducting region has a depth less than 5 m”.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Na with “wherein the conducting region has a depth less than 5 m” in order to have a functional and high-speed device (see Title), since the layer has to be the right depth in order to quickly switch and sufficiently conduct in order to function and function quickly (high-speed, in Title).
When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 105 USPQ 233,235 (CCPA 1955).  More precisely, depth of region is among many other variable parameters that has been a matter of routine optimization. One of ordinary skill in the art would know that depth of region affects device properties (as was explained above) and depending on the desired device properties, one of ordinary skill in the art would have been led to the recited distance depth of region through routine experimentation, in order to achieve the desired performance.
Applicant can rebut a prima facie case of obviousness based on overlapping ranges by showing unexpected results or the criticality of the claimed range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims ... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results. 
Regarding claim 4, Na discloses in FIGs. 2A-D and 5A-K and related text, e.g., wherein the carrier conducting layer is a substrate (as was explained above), and at least a part of the absorption region is embedded in the substrate (see various FIG. 5B and on embodiments).
Regarding claim 6, Na discloses in FIGs. 2A-D and 5A-K and related text, e.g., wherein at least a part of first surface, second surface, and/or the one or more side surfaces are in contact with the carrier conducting layer (first of all, it is 112, 2nd indefinite issue to have “and/or” in a claim; which one is it?  Second of all, FIGs. 5B and on embodiments demonstrate such arrangement; it is not “direct physical” contact, but no such contact was specified).
Regarding claim 7, Na discloses in FIGs. 2A-D and 5A-K and related text, e.g., wherein the absorption region is doped with a graded doping profile (see par. 105; 206 contains 209, which is a “graded p-doped region”; hence, at least that portion of 206 is “ doped with a graded doping profile” as required by the claim).
Regarding claim 8, Na discloses in FIGs. 2A-D and 5A-K and related text, e.g., wherein at least 50% of the absorption region (206) is doped with a doping concentration of the first dopant equal to or greater than 1 x 1016 cm3 (as was discussed above; 10.sup.16 number is explicitly taught).
Regarding claim 9, Na discloses in FIGs. 2A-D and 5A-K and related text, e.g., wherein a doping concentration of the first dopant at the heterointerface between the absorption region and the carrier conducting layer is equal to or greater than 1 x 1016 cm3 (the 10.sup.16 number above applies to entire layer; hence, to the specified region too).
Regarding claim 10, Na discloses in FIGs. 2A-D and 5A-K and related text, e.g., wherein the first conductivity type of the first dopant and the second conductivity type of the second dopant are different (as was explained above; they can be different), and wherein a ratio of a doping concentration of the absorption region to a doping concentration of the carrier conducting layer at the heterointerface is equal to or more than 10 (this was touched on in claim 1; can be even a ratio of 100).
Regarding claim 11, Na discloses in FIGs. 2A-D and 5A-K and related text, e.g., further includes a second doped region (for example, 244 in FIG. 2C) in the carrier conducting layer and in contact with the absorption region (see FIG. 2C), wherein the second doped region is doped with a fourth dopant having a conductivity type the same as the first conductivity type (as was discussed above; n-type in this case) and having a fourth peak doping concentration higher than the first peak doping concentration (see the numbers in par. 96, regarding region 144), and wherein the second electrode is electrically coupled to the second doped region (everything is electrically connected to everything else; thus meeting limitations).
Regarding claim 12, Na discloses in FIGs. 2A-D and 5A-K and related text, e.g., wherein a part of the second doped region is covered by the absorption region (see FIG. 2C), wherein the absorption region has a width, and wherein a width of the second doped region covered by the absorption region is equal to or more than half of the width of the absorption region (it is equal to the entirety of the width; see FIG. 2C).
Regarding claim 14, Na discloses in FIGs. 2A-D and 5A-K and related text, e.g., a photo-detecting apparatus (as in claims above), comprising: 
a photo-detecting device (as in claims above) comprising: 
a carrier conducting layer having a first surface and a second surface opposite to the first surface (as in claims above);
 an absorption region in contact with the carrier conducting layer and configured to receive an optical signal and to generate photo-carriers in response to the optical signal, wherein the absorption region is doped with a first dopant having a first conductivity type and a first peak doping concentration (as in claims above);
wherein the carrier conducting layer is doped with a second dopant having a second conductivity type and a second peak doping concentration, wherein the carrier conducting layer comprises a material different from a material of the absorption region, wherein the carrier conducting layer is in contact with the absorption region to form at least one heterointerface (as in claims above), 
wherein a ratio between the first peak doping concentration of the absorption region and the second peak doping concentration of the carrier conducting layer is equal to or greater than 10 (as in claims above); and 
one or more switches (transistors; see par. 84) electrically coupled to the absorption region and partially formed in the carrier conducting layer (various regions, that can function as source/drain regions for other transistors; see pars. 84-86 for discussion), wherein each of the one or more multiple switches includes a control electrode and a readout electrode that are formed over the first surface and are separated from the absorption region (see FIG. 2A; 222/232 and 224/234); and 
an electrode (214) formed over the first surface, and the electrode electrically coupled to the absorption region.
Regarding claim 15, Na discloses in FIGs. 2A-D and 5A-K and related text, e.g., wherein the control electrodes and the readout electrodes of the one or more switches are arranged on one side of the absorption region (222/224 and 232/234 separately each meet these limitations).
Regarding claim 16, Na discloses in FIGs. 2A-D and 5A-K and related text, e.g., wherein the carrier conducting layer comprises a first doped region separated from the absorption region (as discussed above), wherein the carrier conducting layer includes a conducting region having the second dopant, wherein the conducting region has a depth less than 5 m (as discussed above), and wherein the conducting region is formed between the first doped region and the absorption region to transport a portion of the photo-carriers from the absorption region to the first doped region (as discussed above).
Regarding claim 17, Na discloses in FIGs. 2A-D and 5A-K and related text, e.g., wherein the absorption region includes a first surface, a second surface that is opposite to the first surface, and one or more side surfaces between the first surface and the second surface, and wherein at least a part of the first surface, the second surface, and/or the one or more side surfaces are in contact with the carrier conducting layer (as discussed above).
Regarding claim 18, Na discloses in FIGs. 2A-D and 5A-K and related text, e.g., wherein at least 50% of the absorption region is doped with a doping concentration of the first dopant equal to or greater than 1 x 1016 cm3 (as discussed above).
Regarding claim 19, Na discloses in FIGs. 2A-D and 5A-K and related text, e.g., further includes a second doped region in the carrier conducting layer and in contact with the absorption region, wherein the second doped region is doped with a fourth dopant having a conductivity type the same as the first conductivity type and having a fourth peak doping concentration higher than the first peak doping concentration, and wherein the electrode is electrically coupled to the second doped region (as discussed above).
Regarding claim 20, Na discloses in FIGs. 2A-D and 5A-K and related text, e.g., wherein the first conductivity type of the first dopant and the second conductivity type of the second dopant are different, and a ratio between a doping concentration of the absorption region and a doping concentration of the carrier conducting layer at the at least one heterointerface is equal to or greater than 10 (as discussed above).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over (US-2018/0188356) by Na et al (“Na”) in view of (US-20170025454) by Cheng et al (“Cheng”).
Regarding claim 13, Na discloses in cited figures and related text, e.g., substantially the entire claim structure, as recited in claims above, except “wherein the carrier conducting layer further includes a waveguide configured to guide and confine the optical signal propagating through a defined region of the carrier conducting layer to couple the optical signal to the absorption region”.
Cheng discloses in FIGs. 19-20 and related text, e.g., wherein the carrier conducting layer (top layer silicon; 1920 is formed in it) further includes a waveguide (1920) configured to guide and confine the optical signal propagating through a defined region of the carrier conducting layer to couple the optical signal to the absorption region (see par. 105; it is specifically designed to be used with photodetectors).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Na with “wherein the carrier conducting layer further includes a waveguide configured to guide and confine the optical signal propagating through a defined region of the carrier conducting layer to couple the optical signal to the absorption region” as taught by Cheng, since Cheng teaches use of such a waveguide with a photodetector structures (par. 105; see earlier figures of Cheng, they show many similar features to Applicant’s own claimed invention).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894
06/06/2022

/Mounir S Amer/Primary Examiner, Art Unit 2894